DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5-6, 11 and 14 (Currently Amended)
Claims 4-5, 9-10 and 15 (Previously Presented)
Claims 2-3, 7-8 and 12-13 (Canceled)

Claim Objection
Claims 6 and 14 are objected to because of the following informalities:
Claim 6, lines 15-16, the recitation “the second external electronic device” should be -- the second electronic device
Claim 14, lines 12-14, the recitation “the second external electronic device” should be -- the second electronic device
Appropriate correction is required.

Response to Arguments
The applicant's amendments and arguments filed on 12/15/2021 have been fully considered but are not persuasive because the prior art(s) still reads on the amended claims presented in this office action.
not connected with the connector, based on at least one of a state in which the electronic device is powered off or a state in which a voltage of the battery is equal to or less than a predetermined voltage, control at least one of the first switch to connect the first terminal and the first pull-down resistance or the second switch to connect the second terminal and the second pull-down resistance so that operation for determining the host is skipped”, the Examiner respectfully disagrees because
Wada teaches in Fig. 1-3, a processor 41, [0023] that controls 15 and 16 for switching SW1 and SW2 configured to control the first switch SW1 and the second switch SW2, and wherein the processor 41 is configured to 
while the external electronic device is connected with the connector 20, power [0022] [0026] with the external electronic device;
while the external electronic device is not connected [0041], [0039], lines 7-9, nothing to connect DP and DM from outside, in the 4th mode, DM is pulled down by R3 or shorted to ground via SW2; [0042] with the connector 20,
based on at least one of a state in which the electronic device is powered off [0053], lines 7-9, battery 31 running out, processing circuit 40 not started,
control at least one of the first switch SW1 to connect the first terminal DP and the first pull-down resistance R1 or the second switch SW2 to connect [0041] the second terminal DM and the second pull-down resistance R3,
when the external electronic device is connected [0040], Fig. 2 and 3; [0053], lines 7-11 with the connector 20, receive power from the external device [0040], lines 1-3,  power is fed with external device or charger connected to 20; 1st or 2nd or 3rd or 5th mode is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13, wherein the connector comprises a USB connector [0021] [0038].
Wada does not explicitly teach a first pull-up resistance; (while the external electronic device is connected with the connector), perform an operation for determininga host (for power supply with the external electronic device); (while the external electronic device is not connected … so that) operation for determining the host is skipped; a state in which a voltage of the battery is equal to or less than a predetermined voltage.
Whereas, Thompson teaches in Fig. 8, a first pull-up resistance R1 or R4, used to limit a current. It would have been obvious to one of ordinary skill in the art that this pull-up resistance can be used in either circuit of data or power line;
while the external electronic device 110 is connected with the connector between 110 and 130, perform an operation for determining a host for power supply [0045], last 11 lines with the external electronic device 110. Then, it would have been obvious that while the external electronic device is not connected with the connector, the operation for determining the host is skipped;
wherein the connector comprises a USB connector [0038], lines 1-6;
based on at least one of a state [0020] in which the electronic device 110 or 130 is powered off [0020] or a state [0058], lines 2-11 where a voltage of the battery [0058], lines 2-4 is equal to or less than a predetermined voltage [0058], lines 2-4,
control at least one S2 or S3 of the first switch S2 to short [0020] [0063] the first terminal data terminal of the connector at dash line that connects 110 to 130 and the first pull-down resistance R2 or the second switch S3 to short the first terminal and the second pull-down resistance R3.
The combination discloses the amended claim recitations in argument.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. 2012/0242282), in view of Thompson (U.S. 2017/0025879).

Regarding claim 1, Wada teaches in Fig. 1 and 2, an electronic device (10+20+30+40; [0021]) comprising: a connector (20) including a first terminal (DP) and a second 
a processor (41, [0023] that controls 15 and 16 for switching SW1 and SW2) configured to control the first switch (SW1) and the second switch (SW2), and 
wherein the processor is configured to 
while the external electronic device (that is connected to 20) is connected with the connector (20), power ([0022] [0026]) with the external electronic device;
while the external electronic device is not connected ([0041], [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the connector (20), based on at least one of a state in which the electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), 
control at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect ([0041]) the second terminal (DM) and the second pull-down resistance (R3);
when the external electronic device is connected ([0040], Fig. 2 and 3; [0053], lines 7-11) with the connector, receive power from the external electronic device st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13), wherein the connector comprises a USB connector ([0021] [0038]).
Wada does not explicitly teach a first pull-up resistance; (while the external electronic device is connected with the connector), perform an operation for determining a host (for power supply with the external electronic device); (while the external electronic device is not connected … so that) operation for determining the host is skipped; a state in which a voltage of the battery is equal to or less than a predetermined voltage;
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); while the external electronic device (110) is connected with the connector (interface connection between 110 and 130), perform an operation for determining a host for power supply ([0045], last 11 lines) with the external electronic device (110). It would have been obvious that while the external electronic device is not connected with the connector, the operation for determining the host is skipped; wherein the connector comprises a USB connector ([0038], lines 1-6);
based on at least one of a state ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) or a state ([0058], lines 2-11) where a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and 
Regarding claim 4, Wada teaches in Fig. 1, the electronic device of claim 1, in view of Thompson, wherein the electronic device (10+20+30+40; [0021]) is configured to receive power ([0022] [0026]) from the external electronic device (that is connected to 20) when the external electronic device is electrically connected via the connector (20).
Regarding claim 5, Wada teaches in Fig. 1, the electronic device of claim 4, in view of Thompson, wherein the connector (20) further comprises a third terminal (VBUS) for receiving the power ([0022] [0026]) from the external electronic device (that is connected to 20) 
Regarding claim 6, Wada teaches in Fig. 1 and 2,  a power supply system comprising: a first electronic device (10+20+30+40; [0021]) and a second electronic device (that is connected to 20; [0022] [0026]) electrically connectable to the first electronic device; wherein the first electronic device comprises: a first connector (20) including a first  down resistance (R1)  or a first constant power supply (CIS1, [0035]); a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2); and a processor (41, [0023] that controls 15 and 16 for switching SW1 and SW2) configured to control the first switch (SW1) and the second switch (SW2), wherein the processor is configured to:
	while the second electronic device (that is connected to 20) is connected with the first connector (20), power ([0022] [0026]) with the second electronic device;
	while the second electronic device is not connected ([0041], , [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the connector (20), based on at least one of a state in which the first electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), control at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect ([0041]) the second terminal (DM) and the second pull-down resistance (R3), and 
wherein the second electronic device (that is connected to 20) is configured to supply ([0040], lines 1-3,  power is fed with external device or charger connected to 20, Fig. 2; 1st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13), if the first and second the first connector comprises a USB connector ([0021] [0038]).
Wada does not explicitly teach a first pull-up resistance; (while the second electronic device is connected with the first connector), perform an operation for determining a host (for power supply with the second electronic device); (while the second electronic device is not connected with the first connector … so that) operation for determining the host is skipped; a state in which a voltage of the battery is equal to or less than a predetermined voltage.
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); while the second electronic device (110) is connected with the first connector (interface connection between 110 and 130), perform an operation for determining a host for power supply ([0045], last 11 lines) with the second electronic device (110). It would have been obvious that while the second electronic device is not connected with the first connector, the operation for determining the host is skipped; wherein the first connector comprises a USB connector ([0038], lines 1-6);
based on at least one of a state ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) and a state ([0058], lines 2-11) where a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063])  (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-down resistance (R3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance; (while the second electronic device is connected with the first connector), perform an operation for determining a host (for power supply with the second electronic device); while the second electronic device is not connected with the first connector, the operation for determining the host is skipped; a state in which a voltage of the battery is equal to or less than a predetermined voltage of Thompson’s into Wada’s, in order to limit the current and to determine whether the electronic device can provide or receive power (abstract; [0063]; Thompson).
Regarding claim 9,  Wada teaches in Fig. 1 and 2, the power supply system of claim 6, in view of Thompson, wherein the second electronic device (the second electronic device connected to 20) is configured to detect the resistance ([0028] [0038], lines 8-11) ([0063]; Thompson) produced on the at least one of the first terminal (DP) or the second terminal (DM) of the first electronic device (10+20+30+40; [0021]) based on a voltage value (corresponding voltage VBUS, ID, DP, DM terminals detected by 12-14 respectively [0026]-[0028]) on the at least one of a plurality of terminals (VBUS, ID, DP, DM) included in a second connector (connector of the second electronic device connected to 20) of the second electronic device.
Regarding claim 10,   Wada teaches in Fig. 1 and 2, in view of Thompson, the power supply system of claim 9, wherein the second electronic device (the second electronic 
Regarding claim 11, Wada teaches in Fig. 1 and 2, a method for controlling an electronic device (10+20+30+40; [0021]) including a connector (20) including a first terminal (DP), a second terminal (DM), a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull-down resistance (R1) or a first constant power supply (CIS1, [0035]); and a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2), the method comprising:
	while the external electronic device (that is connected to 20) is connected with the connector (20), power ([0022] [0026]) with the external electronic device;
while the external electronic device is not connected ([0041], [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the connector (20),
determining, by the electronic device (10+20+30+40; [0021]), whether one of a condition in which the electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started); based on determining that at least one of 
when the external electronic device is connected ([0040], Fig. 2 and 3; [0053], lines 7-11) with the connector (20, Fig. 2), receive power from the external device ([0040], lines 1-3,  power is fed with external device or charger connected to 20, Fig. 2; 1st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13), wherein the connector comprises a USB connector ([0021] [0038]).
Wada does not explicitly teach a first pull-up resistance; (while an external electronic device is connected with the connector), perform an operation for determining a host (for power supply with the external electronic device); (while the external electronic device is not connected with the connector … so that) operation for determining the host is skipped; a condition in which voltage of a battery of the electronic device is equal to or less than a predetermined voltage is satisfied.
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); while the external electronic device (110) is connected with the connector (interface connection between 110 and 130), perform an operation for determining a host for power supply ([0045], last 11 lines) with the external electronic device (110). It would have been obvious that while the external electronic device is not connected with the the operation for determining the host is skipped; wherein the connector comprises a USB connector ([0038], lines 1-6); 
determining, by the electronic device (110), whether one of a condition ([0020] [0058], lines 3-11) in which the electronic device  (110) is powered off ([0020] [0058], lines 3-11) or a condition ([0058], lines 2-11) in which voltage of a battery ([0058], lines 2-4) of the electronic device is equal to or less than a predetermined voltage is satisfied ([0058], lines 2-4); and based on determining that at least one of the conditions is satisfied ([0020] [0058], lines 2-11), controlling  at least one of the first switch (S2)  to short ([0020] [0045]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short ([0020] [0045]) the first terminal and the second pull-down resistance (S2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance; (while the external electronic device is connected with the connector), perform an operation for determining a host (for power supply with the external electronic device); (while the external electronic device is not connected with the connector), operation for determining the host is skipped; a condition in which voltage of a battery of the electronic device is equal to or less than a predetermined voltage is satisfied of Thompson’s into Wada’s, in order to limit the current and to determine whether the electronic device can provide or receive power (abstract; [0063]; Thompson).
Regarding claim 14, Wada teaches in Fig. 1 and 2, a power supply method of a system including a first electronic device (10+20+30+40; [0021]) and a second electronic  connectable to the first electronic device, wherein the first electronic device comprises:
a first connector (20) including a first terminal (DP) and a second terminal (DM); a battery (31) configured to supply power ([0022] [0026]) to the first electronic device; a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull down resistance (R1)  or a first constant power supply (CIS1, [0035]); a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2), the method comprising:
while the second electronic device (that is connected to 20) is connected with the first connector (20), power ([0022] [0026]) from the external electronic device;
while the second electronic device is not connected ([0041], [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the first connector (20) of the first electronic device,
determining, by the first electronic device (10+20+30+40; [0021]), whether one of a condition in which the first electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), based on determining that at least one of the condition is satisfied ([0053], lines 7-9), controlling (16), by the fist electronic device (10+20+30+40; [0021]), at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to 
supplying ([0040], lines 1-3,  power is fed with external device or charger connected to 20, Fig. 2; 1st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13), if the first (10+20+30+40; [0021]) and second electronic devices (that is connected to 20) are electrically connected to each other (via 20), power ([0022] [0026]) from the second electronic device to the first electronic device upon detection of resistance ([0028]) produced on the at least one of the first terminal (DP) and the second terminal (DM) of the first electronic device (10+20+30+40; [0021]), wherein the first connector comprises a USB connector ([0021] [0038]).
Wada does not explicitly teach a first pull-up resistance; (while the second electronic device is connected with the first connector), perform an operation for determining a host (for power supply with the second electronic device); (while the second electronic device is not connected with the first connector … so that) operation for determining the host is skipped; a condition in which a voltage of the battery of the first electronic device is equal to or less than a predetermined voltage is satisfied.
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); while the second electronic device (110) is connected with the first connector (interface connection between 110 and 130), perform an operation for determining a host for power supply ([0045], last 11 lines) with the second electronic device (110). It would have been obvious that while the second electronic device is not connected with the first the operation for determining the host is skipped; wherein the first connector comprises a USB connector ([0038], lines 1-6);
whether one of a condition ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) or a condition ([0058], lines 2-11) in which a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-down resistance (R3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance; (while the second electronic device is connected with the first connector), perform an operation for determining a host (for power supply with the second electronic device); while the second electronic device is not connected with the first connector, the operation for determining the host is skipped; a state in which a voltage of the battery is equal to or less than a predetermined voltage of Thompson’s into Wada’s, in order to limit the current and to determine whether the electronic device can provide or receive power (abstract; [0063]; Thompson).
Regarding claim 15, Wada teaches in Fig. 1 and 2, in view of Thompson, a non-transitory recording medium storing instructions (inherent characteristic of processor 41; [0023]) (inherent characteristic of computers, smartphones, laptops and etc. [0024] [0038]; Thompson) for performing a method of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 17, 2022